DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 3, 2021, has been received and entered.  The amendments overcome the objection to the claims.  The Terminal Disclaimer (TD) was received but not approved because person signing the TD is not the applicant, patentee or an attorney or agent of record.  37CFR 1.321(a).    The rejections under 35 USC 112, have not been overcome for reasons that follow.  Also, the cited prior is only removed against some of the claims explained below as follows.
Notification of Double Patenting based on Duplicate Claims in the Case
Applicant is advised that should claims 74-76 and 78  be found allowable, claims 80-83 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


2.	Claims 74-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Since the microorganism is required and recited in each of the claims, it is essential to the whole invention as recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.
3.	It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.
4.	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
5.	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicants may provide assurance of 
6.	(a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
7.	(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
8.	(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
9.	(d)  the deposit will be replaced if it should ever become inviable.
10.	Applicant is directed to 37 CFR § 1.807(b) which states:
11.	(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
12.	(1) The name and address of the depository;                        
13.	 (2) The name and address of the depositor;                         
14.	 (3) The date of deposit;                                           
15.	 (4) The identity of the deposit and the accession number given by the depository;                            
16.	(5) The date of the viability test;                                
17.	 (6) The procedures used to obtain a sample if the test is not done by the depository; and                  
18.	(7) A statement that the deposit is capable of reproduction.
19.	Applicant is also directed to 37 CFR § 1.809(d) which states:
20.	(d) For each deposit made pursuant to these regulations, the specification shall contain:
21.	(1) The accession number for the deposit;
22.	(2) The date of the deposit;

24.	(4) The name and address of the depository.
Response to Arguments

Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive. It is noted that the strains are deposited, however, these deposits may not be currently available; and it is important the deposits be available to the public for the life of a patent if one should issue in this case.  Therefore, the rejection is maintained.  Also, all claims are rejected now because they all require a  strain of bacterium.

					Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
26.	Claims 74-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/811,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference only being the scope of the claimed subject matters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1.	Claims and copending claims are drawn to methods of imparting beneficial trait to plants comprising bacteria species to a plant and further to microbial consortia, cell free preparation, agricultural compostions, metabolites, synthetic combinations, etc.
2.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for these methods and products as claimed instantly in this case based 
Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive. Since the TD has not been approved because the person who signed it is not the Applicants, patentee or an attorney or agent of record, see 37 CFR 1.321(a).   Please filed a POA that gives power to the attorney who is signing the TD, along with another copy of the TD or file a TD that is signed by the Applicants.  No fee is required.
					Claim Rejections - 35 USC § 102
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
29.	Claims 88-89 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0349338, cited on enclosed PTO-892 Form.
3.	 Regarding claims 88-89, US 2014/0349338 teaches at [0023], a cell free preparation of an bacterial strain and metabolite at the claims section of the reference (see claims 37-38).
.
Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive. The argument that the cited reference, US 2014/0349338, does not teach cell-free or inactivated preparation from Bacillus megaterium is noted.  However, the cell-free preparation does not require the bacterium and the claim does not describe any properites for which to distinquish the claim from the cell-free product taught by the cited reference, see [0023], all lines and claim 33 of the patent publication as cited.  Each and every element of a cell-free preparation of microbial origin is disclosed and Applicants’ arguments and claims do not describe any properties or characteristics which distinquish the instant claims from the cited teachings of the US publication, therefore.  The rejection is maintained.  
				Claim Rejections - 35 USC § 102
30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
31.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

32.	Claim 86 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/100431A2, (aka WO’431) cited on enclosed PTO-1449 Form.
5.	Regarding claim 86 WO’431 teaches agricultural compositons and consortia and combinations of bacteria, that include Brevibacterium frigoritolerans and/or Bacillus megaterium, see abstract and pages 13, 256-257, all lines and page 257, line 13 and page 256, line 14.
6.	The claims are considered to be identical to the teachings of WO’431 are anticipated by the teachings therein.
Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive. The amendments to the claims do not remove the prior art against claim 86 since this claim is directed to a consortium that only has similar genetic characteristics without defining what those characteristics are per se.  The claim 86 does not read on a novel strain of Bacillus megaterium NRRL B-67370, because the microbial consortium has been genetically modified into a different consortium which no longer requires Bacillus megaterium NRRL B-67370.  The rejection is maintained, therefore, over the lone claim 86 over cited prior art WO 2015/100431A2 (aka WO’431).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action in terms of some claims have been added to the rejections of record based on the amendments, of which the claims were not previously rejected.  However, basically the rejections of record have not changed but just encompass more claims now based on the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
7.	Claims 74-85, 87  and 90-93 are rendered free of the cited prior art.
8.	All art-rejected claims fail to be patentably distinguishable over the state of the art discussed above and cited on the previously enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
9.	The remaining references listed on the previously enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
11.	12.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651